Citation Nr: 1614389	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post medial meniscectomy of the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to January 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2011 the Veteran provided testimony at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was most recently before the Board in June 2014, it was remanded for further development.  The case has now been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDING OF FACT

For the entire rating period in question, the impairment from the Veteran's status post medial meniscectomy of the left knee more nearly approximated moderate instability or subluxations than severe instability or subluxations.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status post medial meniscectomy of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  

In this case the Veteran was provided VCAA notice in response to a claim for increase filed in November 2006.  Thereafter, a March 2007 rating decision assigned a temporary total rating for convalescence from October 16, 2006, through November 2006 with reinstatement of a 20 percent schedular rating from December 1, 2006.  The Veteran did not appeal the March 2007 rating decision.  After that decision, the RO arranged for the Veteran to undergo a routine review examination.  Following the review examination, the RO reduced the rating for the disability to 10 percent in the July 2008 rating decision on appeal.  Ultimately, the Board restored the 20 percent rating in its April 2011 decision.  Hence, this appeal does not stem from a claim for an increased rating.  Instead, other procedures were applicable to the reduction action. 

With respect to the duty to assist, the record reflects that the service treatment records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran was provided examinations in December 2006, February 2008, August 2011, and July 2014 to determine the nature and severity of the disability at issue.  These examination records, taken together with records of evaluations for treatment purposes over the claim period, reveal all findings necessary to rate the condition.  The Veteran has not alleged and the record does not otherwise suggest that the disability has increased significantly in severity since the most recent examination,.  

Accordingly, the Board will address the merits of the appellant's appeal.

II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2015). 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Initially, the Board notes that the Veteran has also been granted service connection for traumatic arthritis of the left knee.  That disability has been assigned a separate rating of 10 percent based on pain and limitation of motion under Diagnostic Codes 5003 and 5010.  The rating for the arthritis of the left knee is not at issue in this appeal.  Moreover, the Veteran may not be assigned a compensable rating for pain and limitation of motion and a separate compensable rating for pain, effusion and locking of a joint under Diagnostic Code 5258 because pain is contemplated by both Diagnostic Codes.  See 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The impairment contemplated by Diagnostic Code 5257 (recurrent subluxation or lateral instability) is separate and distinct from that contemplated by Diagnostic Codes 5003 and 5010 so the left knee disability has appropriately been assigned separate ratings under those Diagnostic Codes.  

At issue in this appeal is whether the impairment that is separate and distinct from the separately rated pain and limitation of motion warrants a rating in excess of 20 percent.  If the Veteran believes that a rating in excess of 10 percent is warranted for the separately rated traumatic arthritis, he should so inform the RO, which should respond appropriately to any such communication received from the Veteran.

The Veteran underwent an arthroscopic procedure with a partial lateral and medial meniscectomy in October 2006 because of complaints of left knee pain and locking.  The postoperative diagnoses were tears of the medial and lateral meniscus and tear of the anterior cruciate ligament.   

Later in October 2006, the Veteran filed a claim for a temporary total rating for convalescence and for an increased rating following the temporary total period.  As noted above, he was granted a temporary total rating from October 16, 2006, through November 2006, followed by the reinstatement of a 20 percent rating, in a March 2007 rating decision that was not appealed.  This appeal stems from the July 2008 rating decision reducing the rating for status post medial meniscectomy of the left knee to 10 percent.

In December 2006 the Veteran was afforded a VA examination.  He complained of pain and reported wearing a knee brace approximately twice per month.  He denied flare-ups, but reported that he did not perform sports with his children due to the knee.  He iced the knee daily, but took no medication for the knee.  The December 2006 examiner found some limitation of motion and no effusion.  Lachman, drawer sign, and McMurray testing were positive for slight crepitus beneath the patella.  Muscle strength in the left lower extremity was normal.  The examiner did not report the presence of instability or subluxation.

The Veteran underwent another VA examination in February 2008.  In pertinent part, he complained of occasional instability in the joint, but he denied falls.  He also denied subluxation or dislocation.  Objectively, the February 2008 examiner found no muscle atrophy.  There was no abnormal motion with valgus and varus stress applied to the medial and lateral collateral ligaments.  The anterior and posterior drawer signs were negative.  McMurray's sign was also negative but the grind test was positive.  There was some popping sensation in the joint. 

The examiner diagnosed anterior cruciate ligament tear with degenerative joint disease and status post medial meniscectomy with stability. 

A private November 2008 MRI of the left knee showed an anterior cruciate ligament tear.  There was also continued buckling of the posterior cruciate ligament, with the medial collateral ligament and lateral collateral ligament intact.  Mild degenerative changes were also seen, with thinning of the hyaline cartilage and a small joint effusion.  

When he was seen by VA on an outpatient basis in October 2010, the Veteran complained of pain and instability in the left knee.  In pertinent part, the examiner noted tenderness diffusely over the medial knee, as well as anterior instability.  The examiner noted that some of the Veteran's symptoms were arthritic in nature, and that further cortisone injections may help.  

The Veteran was afforded another VA examination in August 2011.  He reported that his knee randomly gave way.  Lachman's test (for anterior instability) result was 1+on a scale of 0 to 3+.  The posterior instability test was negative.  The medial-lateral instability test result was 1+ on a scale of 0 to 3+.  There was no evidence of subluxation or dislocation.  

The examiner noted the Veteran's surgical scars to the left knee, but these were not painful or unstable and did not exceed 39 square centimeters.  

When the Veteran was seen by VA on an outpatient basis in June 2014, there was a subtle anterior glide on Lachman and anterior drawer tests.  

The Veteran was most recently afforded a VA examination to determine the degree of severity of his left knee disability in July 2014.  Tests for instability were performed.  On a scale of 0 to 3+, testing for anterior instability was positive at 1+.  The tests for posterior instability and medial-lateral instability were negative.  There was no evidence of recurrent subluxation or dislocation.

VA treatment and private treatment records over the appeal period reflect ongoing pain in the left knee and intermittent giving-way of the knee.

Having carefully considered the record as a whole, including treatment and examination findings and the Veteran's statements and testimony, the Board finds that the disability does not warrant a rating in excess of 20 percent under Diagnostic Code 5257.  As discussed above, none of the tests for instability have shown more than moderate instability.  In addition, the examinations have been negative for evidence of recurrent subluxations.  Moreover, even the Veteran's complaints concerning instability are not indicative of the presence of more than moderate instability.  In sum, none of the evidence supports a finding that the disability has been manifested by instability or recurrent subluxations that more nearly approximate severe than moderate.

The Board has considered assigning a staged rating but for the reasons explained above has determined that a rating in excess of 20 percent is not warranted under Diagnostic Code 5257 for any portion of the period of the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In this regard, the Board notes that the Veteran has had problems with pain, locking, and limitation of motion but those manifestations of the Veteran's left knee disability are not at issue in this appeal.

Finally, the Board has considered whether the claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed above, the demonstrated manifestations of the disability that are at issue in this appeal are contemplated by Diagnostic Code 5257.  Therefore, referral of the claim for extra-schedular consideration is not warranted.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 20 percent for status post medial meniscectomy is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


